DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 08/27/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102 
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

6. 	Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (2011/0176611 A1).
Regarding claim 1, Huang et al discloses a method of coding video data, executable by a processor, comprising: 
receiving video data comprising one or more blocks (input video comprises blocks) (paras. [0003], [0049]);

refining one or more motion vectors associated with the video data based on interpolating (average) the one or more samples/blocks/pixels (abs.; Figs. 1-2 and 5-6; paras. [0006-0008]; [0045], [0052-0053]).
Regarding claim 3, Huang et al discloses, wherein refining the one or more motion vectors is enabled/set based on a coding block width or a coding block height being greater than or equal to 16 pixels (16x16 or 32/x32 or 64x64) (para. [0045]).
Regarding claim 5, Huang et al discloses, wherein the one or more motion vectors are refined based on applying a decoder-side motion vector refinement (DMVR/DMVD) motion vector offset value to a motion vector associated with a current block from among the one or more blocks (para. [0058]).
Regarding claim 6, Huang et al discloses, wherein a search range of decoder-side motion vector refinement (DMVR/DMVD) search is dependent on the size of the block for which DMVR is applied (para. [0045]).
Regarding claim 7, Huang et al discloses encoding or decoding the video based on the refined motion vectors (304, 314) (abs.; Fig. 3; paras. [0034-0035]). 

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

8.	The following is a quotation of (AIA ) 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 2 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1) in view of WANG et al (2020/0296406 A1). 
Regarding claim 2, Huang et al discloses refining the one or more motion vectors being enabled/set as discussed above.
Huang et al does not seem to particularly disclose, wherein refining the one or more motion vectors is enabled based at least one from among a triangle prediction mode, an inter affine prediction mode, and a subblock based merge mode not being used.
However, WANG et al teaches apparatus/method for video coding for triangle prediction comprising using an affine prediction mode and a motion vector selection for a triangle prediction mode, wherein motion vectors are derived for each prediction mode/unit, in order to introduce triangular partitions for motion compensated prediction (paras. [0074-0077]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to incorporate/combine WANG et al’s teaching as above so that refining the one or more motion vectors is enabled based at least one from among the triangle prediction mode, the inter affine prediction mode, and a subblock based merge mode not being used, in order to introduce triangular partitions for motion compensated prediction.

10.	Claims 4, 8, 10-15, and 17-20 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1) in view of HUANG et al (2019/0075328 A1). 
Regarding claim 4, Huang et al discloses, wherein a size associated with the one or more blocks is limited to a minimum length of 16 samples/pixels (16x16 or 32/x32 or 64x64) (para. [0045]).
Huang et al does not seem to particularly disclose the minimum length of 16 luma samples/pixels.
However, HUANG et al teaches video coding comprising a coding unit including/consists of a minimum length of 16 luma samples/pixels (16x16 or 32/x32 or 64x64) with the larger sizes typically enable better compression rate for simple or smooth textured areas (para. [0003]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to luma samples/pixels, since the larger sizes typically enable better compression rate for simple or smooth textured areas.
Regarding claim 8, Huang et al discloses a computer system (inherently utilizes software) for video coding, the computer system and a method of coding video data, executable by a processor, comprising: 
one or more computer-readable non-transitory storage media configured to store computer program code, and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code (an inherent aspect of utilizing software implementation) comprising (para. [0034]);
receiving video data comprising one or more blocks (input video comprises blocks) (paras. [0003], [0049]);
identifying one or more samples/blocks/pixels (102, 108) from one or more references images/pictures corresponding to the received video data (comprises Current image/picture) (Fig. 1; paras. [0004-0005]); and
refining one or more motion vectors associated with the video data based on interpolating (average) the one or more samples/blocks/pixels (abs.; Figs. 1-2 and 5-6; paras. [0006-0008]; [0045], [0052-0053]).
Furthermore, as an additional support, HUANG et al teaches apparatus/method of video data processing with restricted block size in video coding comprising:
a computer system for video coding, the computer system and a method of coding video data, executable by a processor, comprising: 
one or more computer-readable non-transitory storage media configured to store computer program code, and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code (paras. [0016], [0050-0051]) at least including;
receiving video data comprising one or more blocks (S31) (abs.; para. [0037]);
identifying one or more samples/blocks/pixels from one or more references images/pictures corresponding to the received video data (Input) (Fig. 7; paras. [0048-0049]); and 
deriving one or more motion vectors associated with the video data, so that the apparatus compares a size of a current coding unit/block with a threshold and splits/partitions the current coding unit/block if the block size, width, or height of the current coding unit/block is greater than the threshold (paras. [0001], [0015]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to incorporate/combine HUANG et al’s teaching as above so that the computer system performs video coding, the computer system, comprising: 
one or more computer-readable non-transitory storage media configured to store computer program code, and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code including code configured to perform Huang et al’s method, thereby saving operating costs associated with hardware manufacturing, and to compare the size of a current coding unit/block with the threshold and splits/partitions the current coding unit/block if the block size, width, or height of the current coding unit/block is greater than the threshold.
Regarding claim 15, Huang et al discloses a non-transitory computer readable medium having stored thereon a computer program for video coding, the computer program configured to cause one or more computer processors (an inherent aspect of utilizing software implementation) to (para. [0034]);
receive video data comprising one or more blocks (input video comprises blocks) (paras. [0003], [0049]);
identify one or more samples/blocks/pixels (102, 108) from one or more references images/pictures corresponding to the received video data (comprises Current image/picture) (Fig. 1; paras. [0004-0005]); and
refine one or more motion vectors associated with the video data based on interpolating (average) the one or more samples/blocks/pixels (abs.; Figs. 1-2 and 5-6; paras. [0006-0008]; [0045], [0052-0053]).
Furthermore, as an additional support, HUANG et al teaches apparatus/method of video data processing with restricted block size in video coding comprising:
a non-transitory computer readable medium having stored thereon a computer program for video coding, the computer program configured to cause one or more computer processors (paras. [0016], [0050-0051]) to;
receive video data comprising one or more blocks (S31) (abs.; para. [0037]);
identify one or more samples/blocks/pixels from one or more references images/pictures corresponding to the received video data (Input) (Fig. 7; paras. [0048-0049]); and 
derive one or more motion vectors associated with the video data, so that the apparatus compares a size of a current coding unit/block with a threshold and splits/partitions the current coding unit/block if the block size, width, or height of the current coding unit/block is greater than the threshold (paras. [0001], [0015]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to incorporate/combine HUANG et al’s teaching as above so that the non-transitory computer readable medium having stored thereon the computer program for video coding, the computer program configured to cause one or more computer processors to perform Huang et al’s method, thereby saving operating costs associated with hardware manufacturing, and to compare the size of a current coding unit/block with the threshold and splits/partitions the current coding unit/block if the block size, width, or height of the current coding unit/block is greater than the threshold.
Regarding claims 10 and 17, Huang et al discloses, wherein refining the one or more motion vectors is enabled/set based on a coding block width or a coding block height being greater than or equal to 16 pixels (16x16 or 32/x32 or 64x64) (para. [0045]).
Regarding claims 11 and 18, Huang et al discloses, wherein a size associated with the one or more blocks is limited to a minimum length of 16 samples/pixels (16x16 or 32/x32 or 64x64) (para. [0045]).
Huang et al does not seem to particularly disclose the minimum length of 16 luma samples/pixels.
However, HUANG et al teaches video coding comprising a coding unit including/consists of a minimum length of 16 luma samples/pixels (16x16 or 32/x32 or 64x64) with the larger sizes typically enable better compression rate for simple or smooth textured areas (para. [0003]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to incorporate/combine HUANG et al’s teaching as above so that the size associated with the one or more blocks is limited to the minimum length of 16 luma samples/pixels, since the larger sizes typically enable better compression rate for simple or smooth textured areas.


Regarding claims 12 and 19, Huang et al discloses, wherein the one or more motion vectors are refined based on applying a decoder-side motion vector refinement (DMVR/DMVD) motion vector offset value to a motion vector associated with a current block from among the one or more blocks (para. [0058]).
Regarding claim 13, Huang et al discloses, wherein a search range of decoder-side motion vector refinement (DMVR/DMVD) search is dependent on the size of the block for which DMVR is applied (para. [0045]).
Regarding claims 14 and 20, Huang et al discloses encoding or decoding the video based on the refined motion vectors (304, 314) (abs.; Fig. 3; paras. [0034-0035]). 

11.	Claims 9 and 16 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Huang et al (2011/0176611 A1) and HUANG et al (2019/0075328 A1) as applied to claims 8 and 15 above, respectively, and further in view of WANG et al (2020/0296406 A1). 
Regarding claims 9 and 16, Huang et al discloses refining the one or more motion vectors being enabled/set as discussed above.
The combination of Huang et al and HUANG et al does not seem to particularly disclose, wherein refining the one or more motion vectors is enabled based at least one from among a triangle prediction mode, an inter affine prediction mode, and a subblock based merge mode not being used.
However, WANG et al teaches apparatus/method for video coding for triangle prediction comprising using an affine prediction mode and a motion vector selection for a triangle prediction mode, wherein motion vectors are derived for each prediction mode/unit, in order to introduce triangular partitions for motion compensated prediction (paras. [0074-0077]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method of coding video data as taught by Huang et al to further incorporate/combine WANG et al’s teaching as above so that refining the one or more motion vectors is enabled based at least one from among the triangle prediction mode, the inter affine prediction mode, and a subblock based merge mode not being used, in order to introduce triangular partitions for motion compensated prediction.





Conclusion
12.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	ESENLIK et al (2020/0137416 A1), Overlapped search space for bi-predictive motion vector refinement.
B) 	Panusopone et al (2019/0253722 A1), Variable template size for template matching.
C)	XU et al (2020/0120334 A1), Apparatus/method for intra block copy in intra-inter blending mode and triangle prediction unit mode.
D)	Chiang et al (2020/0275115 A1), Classification for multiple merge tools.

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed Shawn An whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAWN S AN/Primary Examiner, Art Unit 2483